Title: From George Washington to Benjamin Vaughan, 5 February 1785
From: Washington, George
To: Vaughan, Benjamin

 

Sir,
Mount Vernon 5th Feby 1785

I pray you to accept my acknowledgement of your polite letter of 31st of October; & thanks for the flattering expressions of it. These are also due in a very particular manner to Doctr Price, For the honorable mention he has made of the American General, in his excellent observations on the importance of the American revolution—“Addressed to the free and united States of America” which I have seen & read with much pleasure.
Capt. Haskeill in the Ship May arrived at the port of Alexandria a few days since; but the frost which at present interrupts the navagation of the river, has prevented my sending for the Chimney piece; by the number of cases in which it is packed, I greatly fear it is too elegant & costly for my room & Republican stile of living—I regret, exceedingly, that the politeness of your good Father, should have overcome my resolution, & thereby occasion the trouble & difficulty which this business seems to have involved. Nothing could have been more remote from my intention than to give this; & I earnestly, but in vain, entreated Mr Vaughan to countermand the order for its shipment. I have the honor to be Sr, Your most obedt humble Serv.

G: Washington

